Clifford F. Brown, J.
R.C. 3319.11 sets forth certain procedures which must be followed by a board of education when termination of a nontenured teacher’s employment is contemplated. It provides in pertinent part:
“Any teacher employed under a limited contract, and not eligible to be considered for a continuing contract, is, at the expiration of such limited contract, deemed re-employed under the provisions of this section at the same salary plus any increment provided by the salary schedule unless the employing board, acting on the superintendent’s recommendation as to whether or not the teacher should be re-employed, gives such teacher written notice of its intention not to re-employ him on or before the thirtieth day of April. * *
In the present case we are called upon to decide whether certain negotiated procedural guarantees which go beyond those enunciated in R.C. 3319.11 are enforceable.
In Dayton Teachers Assn. v. Dayton Bd. of Edn. (1975), 41 Ohio St. 2d 127 [70 O.O.2d 223], this court recognized the basic authority of a board of education “to negotiate and to enter into a collective bargaining agreement with its employees, so long as such agreement does not conflict with or purport *310to abrogate the duties and responsibilities imposed upon the board of education by law. ” Paragraph one of the syllabus. (Emphasis added.)
The question therefore becomes whether the fair dismissal policies contained in the instant collective bargaining agreement “conflict with or purport to abrogate” the school board’s statutory authority to nonrenew limited teaching contracts under R.C. 3319.11. In deciding this question in the negative, we have looked not only to the specific contractual provisions at issue, but also to the underlying nature of R.C. 3319.11 as well as the realities of collective bargaining.
The mere fact that R.C. 3319.11 creates a statutory precondition to the nonrenewal of a nontenured teacher’s contract by requiring delivery of written notice on or before April 30 of the board’s intention not to re-employ, does not preclude a board of education from guaranteeing that teacher additional procedural safeguards when termination is contemplated. Instead, R.C. 3319.11 should be viewed as a teacher’s protection statute designed to provide minimum procedural safeguards. Thus, contractually created procedural requirements relating to nonrenewal, contained in collective bargaining agreements and arrived at through open negotiation, are enforceable so long as the procedures do not directly conflict with R.C. 3319.11.2 See Ebert v. Bd. of Mental Retardation (1980), 63 Ohio St. 2d 31 [17 O.O.3d 19]; Jefferson Area Teachers Assn. v. Lockwood (1982), 69 Ohio St. 2d 671 [23 O.O.3d 543].
The contractual provisions at issue did not directly conflict with R.C. 3319.11. Compliance with the fair dismissal procedure set forth in the collective bargaining agreement neither deprived the board of its statutory authority to nonrenew without assigning a cause nor changed the procedure for terminating a limited employment contract. Regardless of the strength or validity of the reasons which may have been given for the proposed decision, the board’s right to nonrenew remained unimpaired. Nothing under the contract precluded the board from deciding to nonrenew D’Alesio’s contract once it provided written reasons for its decision or acquiesced in the teacher’s request for a hearing.
Appellee argues that inasmuch as the school board has the exclusive authority to hire and fire teachers, the arbitrator usurped this authority by awarding reinstatement and back pay. Such a contention, however, mischaracterizes the role which was played by the arbitrator in resolving the present dispute between the board and the association.
It was not the arbitrator who controlled the status of D’Alesio’s employment. The arbitrator was merely enforcing a specific clause of the contract by which the board had agreed to abide. The arbitrator’s decision did not divest the board of its power to control employment relationships with its *311teachers; it simply remedied the board’s breach of contract. The fact remains that throughout the history of this case, the ultimate decision to hire or fire remained with the board; the arbitrator merely sought to require the board to do what it had agreed to do in the first place under the contract.3
Neither the explicit language of the statute nor our holding in Dayton Teachers Assn., supra, requires us to conclude that the procedures set forth in R.C. 3319.11 cannot be supplemented by negotiation. The parties here, presumably acting in good faith, formally agreed to the fair dismissal policy at issue. In the absence of any direct conflict with the law, this court is reluctant to render unenforceable those terms of a contract which were arrived at through open negotiation at a bargaining table. Finding no conflict in the present case, the board of education is bound to honor its contract.
The judgment of the court of appeals is reversed.

Judgment reversed.

W. Brown, Sweeney and J. P. Celebrezze, JJ., concur.
Celebrezze, C.J., dissents.
Locher and Holmes, JJ., dissent separately.

 By way of illustration, a provision in a collective bargaining agreement calling for written notice to be sent before the first day of May would conflict with R.C. 3319.11. Conversely, a provision calling for such notice to be sent before the twenty-ninth day of April, would not.


 In reaching this result we emphasize that this is not a situation in which the arbitrator was called upon to evaluate the substance of the charges against the teacher or the propriety of his dismissal. Had that been the case and had the board followed the procedures as outlined in its contract, any decision to reinstate with back pay would have been beyond the scope of the arbitrator and would have directly conflicted with the school board’s statutory authority to control employment relationships with its teachers.